Citation Nr: 0119795	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  90-50 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 as a result of Department of Veterans Affairs 
(VA) treatment.

2.  Entitlement to a waiver of recovery of overpayment of VA 
pension benefits to the veteran in the amount of $4,647.93.

3.  Entitlement to an effective date earlier than January 26, 
1995, for the grant of a nonservice-connected VA pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
December 1972.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 1990 rating decision 
of the VA Regional Office (RO).  In May 1991, the Board 
denied the veteran's claim based on the law that existed at 
that time.  He appealed this decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom., Gardner v. 
Brown, 5 F.3d. 1456 (Fed. Cir. 1993), aff'd sub nom., Brown 
v. Gardner, 115 S. Ct. 552 (1994), the Court invalidated the 
provisions of 38 C.F.R. § 3.358(c)(3) (1994).  In September 
1992, the Court granted the motion of the Secretary of VA to 
remand the case to the Board and vacate the Board's May 1991 
decision.  The Board, as authorized by the Court, stayed 
readjudication of the veteran's claim during the pendency of 
further appellate review.  See Tobler v. Derwinski, 2 Vet. 
App. 8 (1991).

In April 1995, the Board remanded this issue to the RO for 
additional development.  Since that time, the veteran has 
raised additional claims.  Consequently, one of the matters 
the Board must address is which issue or issues are properly 
before it at this time.  Under the provisions of 38 U.S.C.A. 
§ 7105(a) (West 1991), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2000).

In November 2000, the veteran filed a statement that both the 
Board and the RO has found to be a valid substantive appeal 
regarding a statement of the case issued in October 2000.  
This statement of the case addresses the claim of entitlement 
to a waiver of recovery of overpayment of VA pension benefits 
to the veteran in the amount of $4,647.93.  As a result, this 
issue is before the Board at this time.  In addition, the 
Board must also find that the veteran filed a valid 
substantive appeal in October 1995 regarding a statement of 
the case issued by the RO earlier that month.  This statement 
of the case addressed the issue of entitlement to an 
effective date earlier than January 26, 1995, for the grant 
of a nonservice-connected VA pension.  While neither the 
veteran, his representative, or the RO has addressed this 
issue in several years, the Board believes that this issue is 
now before it at this time.

In June 1996, the RO issued a statement of the case regarding 
the claim of entitlement to vocational rehabilitation.  The 
veteran did not file a substantive appeal regarding this 
statement of the case and has not raised this claim.  As a 
result, this claim is not before the Board at this time. 

For reasons which will be made clear below, the claims of 
entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 as a result of VA treatment and entitlement 
to an effective date earlier than January 26, 1995, for the 
grant of a nonservice-connected VA pension will be the 
subjects of the REMAND section of this decision.


FINDINGS OF FACT

1.  The VA has complied with the duty to assist regarding the 
claim of entitlement to a waiver of recovery of overpayment 
of VA pension benefits to the veteran in the amount of 
$4,647.93.

2.   In September 1995, the RO granted entitlement to a 
nonservice-connected pension.

3.  In a May 1996 improved pension eligibility verification 
report, the veteran stated that his spouse was incarcerated.  
In December 1997, the veteran contacted the RO and informed 
them that he and his spouse had separated from December 16, 
1996 to April 30, 1997.  In February 1997, he contacted the 
RO and provided additional information regarding his spouse's 
income.  In August 1998, the veteran contacted his 
representative and asked him to notify VA regarding the fact 
that his spouse and he had separated in April 1998.  In 
August 1998, he and his spouse had reconciled.  They appear 
to have divorced in or about June 1999.

4.  Based on the income of the veteran's spouse and the 
separations from the veteran, the RO determined that an 
overpayment of $4,637.93 had developed.

5.  The evidence of record indicates that the veteran had 
attempted to timely inform the VA regarding any change in his 
income as well as the most recent status of their 
relationship.  At this time, the veteran appears to be 
currently unemployed and has several nonservice-connected 
disabilities, including a psychiatric disorder.


CONCLUSION OF LAW

Recovery of the overpayment of the pension benefits would be 
against the principle of equity and good conscience.  38 
U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.962, 1.963, 1.965 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts of this case are as noted above.  In September 
1995, the RO granted entitlement to a nonservice-connected 
pension.  The veteran received additional compensation due to 
the fact that he was married.  Both the veteran and his 
spouse have written to the RO on numerous occasions regarding 
the status of their relationship.  In a May 1996 improved 
pension eligibility verification report, the veteran noted 
that his spouse was incarcerated.  Among the numerous 
statements from the veteran is a letter dated December 1997.  
At that time, the veteran contacted the RO and informed them 
that he and his spouse had separated from December 16, 1996 
to April 30, 1997.  In February 1997, the veteran contacted 
the RO and provided additional information regarding his 
spouse's income.  In August 1998, he contacted his 
representative and asked him to notify VA regarding the fact 
that he and his spouse had separated in April 1998.  In 
August 1998, it appears that he and his spouse had 
reconciled.  They divorced in or about June 1999.  Other 
letters written by both the veteran and his spouse indicate 
the complex nature of their relationship.  

In light of the spouse's income during the periods above, 
along with the separation, reconciliation, incarceration, and 
ultimate divorce, the RO determine that an overpayment of 
$4,637.93 had developed.  The veteran has disputed the amount 
of the overpayment.  In VAOPGCPREC 6-98, the VA General 
Counsel held the when a veteran both challenges the validity 
of a debt (whether he or she owes the debt or whether the 
amount is accurate) the RO must first review the debt's 
validity.  See also Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  For purposes of this determination, however, the 
Board will assume without deciding that the overpayment is 
valid.  

In evaluating this case, the Board must note that recently 
enacted legislation, the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
In this case, the Board finds that the RO has fully 
discharged the duty to assist under both the new and old 
criteria.  There is no indication that there is any further 
evidence that would be necessary to adjudicate this claim at 
this time.

Essentially, pension is a monthly or other periodic payment 
made by VA to a veteran because of service, age, or 
nonservice-connected disability, or to a surviving spouse or 
child of a veteran because of the nonservice-connected death 
of the veteran.  See generally 38 U.S.C.A. §§ 101, 1501 (West 
1991).  Overpayments created by retroactive discontinuance of 
an award are subject to recovery if recovery is not waived.  
The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: (1) fraud, (2) 
misrepresentation, or (3) bad faith. 38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. §§ 1.962, 1.965 (2000).  It should be 
emphasized that only one of the three elements (fraud, 
misrepresentation, or bad faith) need be shown to preclude 
consideration of waiver of recovery of overpayment. 38 
U.S.C.A. § 5302(c) (West 1991).

If there is no evidence of fraud, misrepresentation or bad 
faith, then a request for a waiver will be adjudicated under 
the standard "equity and good conscience."  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. §§ 1.963(a) and 1.965(a).  In 
this regard, the facts and circumstances in a particular case 
must be weighed carefully.  Different factors will enter into 
such decision, such as the relative fault of the debtor, 
whether there was any unjust enrichment, whether there would 
be undue financial hardship to recover the overpayment, 
whether recovery of the overpayment would defeat the purpose 
of benefits otherwise authorized, and whether the debtor 
relinquished a valuable right or changed his or her position 
by reason of having relied upon an erroneous benefit.  38 C. 
F. R. § 1.965(a).  Notwithstanding, evidence of fraud, 
misrepresentation or bad faith must be considered first.

"Bad faith," according to the applicable regulation, 
"generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense" and involves 
conduct which "although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and which results in a loss to the Government." See 38 
C.F.R. § 1.965(b)(2).  Misrepresentation is commonly 
understood to be any manifestation, by words or other 
conduct, by one person to another that, under the 
circumstances, amounts to an assertion not in accordance with 
known facts.  Black's Law Dictionary, 6th. Ed., 1990.  
Misrepresentation of a material fact must be more than non-
willful or mere inadvertence.  38 C.F.R. § 1.962(b) (2000).  
Under 38 C.F.R. § 3.1(aa), fraud means an intentional 
misrepresentation of fact, or the intentional failure to 
disclose pertinent facts, for the purpose of obtaining or 
retaining, or assisting an individual to obtain or retain, 
eligibility for VA benefits, with knowledge that the 
misrepresentation or failure to disclose may result in the 
erroneous award or retention of such benefits.

In this case, a person who is receiving pension must notify 
VA of any material change or expected change in his income or 
other circumstances which would affect his entitlement to 
receive, or the rate of, the benefit being paid.  Such notice 
must be furnished when the recipient acquires knowledge that 
he will begin to receive additional income.  38 C.F.R. § 
3.660 (2000).

A finding that the veteran committed fraud, misrepresentation 
of a material fact, or bad faith in connection with his 
receipt of VA benefits would preclude the Board from granting 
a waiver of recovery of the overpayment.  This parallels the 
"clean hands" doctrine familiar in equity cases: only if 
the veteran is free from all taint of fraud in connection 
with his claim for benefits may waiver on account of "equity 
and good conscience" be considered.  See Farless v. 
Derwinski, 2 Vet. App. 555 (1992).

In order to determine whether waiver may be granted, it is 
first necessary to examine the question of whether the 
overpayment was created as a result of fraud, 
misrepresentation, or bad faith on the part of the claimant.  
Ridings v. Brown, 6 Vet. App. 544, 546 (1994), citing 38 
C.F.R. § 1.965.  In this regard, the Board notes that the 
provisions of 38 U.S.C.A. § 5302 (c) (West 1991) prohibit the 
waiver of a debt where "...there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver ..."  
Similarly, 38 C.F.R. § 1.965(b) (2000) provides that the 
granting of a waiver will be precluded upon a finding of 
"(1) fraud or misrepresentation of a material fact, (2) bad 
faith, or (3) lack of good faith."  A debtor's conduct is 
deemed to constitute "... bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government." A debtor exhibits "lack of good faith" 
where his conduct shows an "...[a]bsence of an honest 
intention to abstain from taking unfair advantage of 
the...Government."  The Board also notes that, pursuant to 
38 C.F.R. § 1.962(b), any "misrepresentation of a material 
fact" must be "more than non-willful or mere 
inadvertence." Concerning fraud and misrepresentation, VA 
guidelines require a finding of "willful intent".  See 
Veterans Benefits Administration (VBA) Circular 20-90-5 (Feb. 
12, 1990); See also Montalva v. Brown, 7 Vet. App. 312 (1995) 
(a Department of Veterans Benefits (DVB) circular 
implementing a change in the law has the force and effect of 
a regulation).

As noted above, "bad faith" is defined as an "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  As a result, a debtor's conduct in 
connection with a debt arising from participation in VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government." 38 C.F.R. § 1.965(b) (2000); Richards v. 
Brown, 9 Vet. App. 255, 257 (1996).  A determination of bad 
faith is based on the circumstances that led to the 
overpayment, and the actions or omissions with respect to 
reporting the overpayment, as indicated by the evidence of 
record.  See East v. Brown, 8 Vet. App. 34, 40 (1995).

In this case, the primary basis for the RO's Committee on 
Waivers and Compromises (the "Committee) denial of the 
request for waiver was the fact that while the veteran had 
submitted (in the words of the Committee) "numerous" 
letters about his spouse's employment, he did not accurately 
report the amount of her wages in a timely manner.  While the 
Board can appreciate the Committee's frustration with this 
problem, the Board must note that it is unclear if the 
veteran himself was aware of his spouse's income at 
particular times in their relationship.  The record clearly 
indicates the difficulties between the veteran and his spouse 
over the period in question.  In any event, there is no 
indication of "bad faith" on the part of the veteran with 
regard to this particular issue.  In this regard, it is 
important to note that it was the veteran and his spouse who 
provided the RO with a significant amount of information 
regarding the status of their relationship and the spouse's 
income.  The spouse's employment appears to be, at best, 
sporadic.  In addition, it appears clear that the veteran 
made a good faith attempt to provide the RO with all the 
information he had.  His actions overall show due diligence 
and no effort to seek unfair advantage.

In this case, as there is no indication of fraud, 
misrepresentation, or bad faith in the record, the next 
question is whether the wavier of the indebtedness would be 
against equity and good conscience. 38 U.S.C.A. § 5301(a) 
(West 1991); 38 C.F.R. §§ 1.962, 1.965 (2000).  Consideration 
of equity and good conscience is intended to reach a result 
that is not unduly favorable or adverse to either the 
claimant or the Government.  It is intended to achieve a 
result that is fair.  38 C.F.R. § 1.965(a) (2000).  

Six non-exclusive elements are set forth in the regulations 
that must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  
The following six elements, which are not intended to be all 
inclusive, consist of: (1) the fault of the debtor; (2) 
balancing of faults between the debtor and the VA; (3) undue 
hardship of collection on the debtor; (4) a defeat of the 
purpose of an existing benefit to the veteran; (5) the unjust 
enrichment of the veteran; and (6) whether the veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  
Each of the six elements must be addressed.  See Ridings, 6 
Vet. App. at 546. 

In this case, while the veteran appears to have failed to 
submit the information required by the VA in order to 
determine how much exact compensation he should have received 
due to his marriage during the period in question, there is 
significant evidence that he attempted to provide the RO with 
as much information as he had.  Further, the Board finds that 
the collection of this debt would be an undue hardship, that 
the fault of the veteran in this case was (at best) minimal, 
and that the veteran was not unjustly enriched.  Evidence of 
the veteran's difficult financial, physical, and 
psychological situation is currently before the Board.  
Several written statements from the veteran support this 
position.  The statements indicate that the veteran has 
several significant disabilities.  In this regard, the Board 
must note that his failure to submit the exact information 
required in order to accurately determine the amount of VA 
benefits he should have received for the period in question 
does not provide a basis, in and of itself, to deny this 
claim.  

It clearly does not appear that waiver of recovery of the 
indebtedness of the $4,647.93 would result in any unjust 
enrichment to the veteran.  The purpose of improved 
disability pension benefits is to provide an income 
supplement to veterans and the spouses of veterans with 
limited financial resources.  In view of the veteran's 
current financial situation as established by the evidence of 
record, even without a more current financial status report, 
he clearly falls within that category.  Accordingly, recovery 
of the overpayment in this case would defeat the purpose for 
which the benefits were intended.

The Board concludes that recovery of the overpayment of the 
apportionment of the improved disability pension benefits 
would be against the principle of equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.965 (2000).  
Accordingly, it follows that favorable action in connection 
with the veteran's appeal is in order.  In arriving at its 
decision in this case, the Board has resolved all doubt in 
favor of the veteran.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to waiver of recovery of an overpayment of the 
improved disability pension benefits in the amount of $4, 
647.93 is established.  The appeal is granted.


REMAND

As noted above, recently enacted legislation, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), contains extensive provisions modifying the 
adjudication of all pending claims.  The other salient 
features of the new statutory provisions impose the following 
obligations on the Secretary (where they will be codified in 
title 38 United States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

As the claim was allowed, the issue of entitlement to a 
waiver of recovery of overpayment of VA pension benefits to 
the veteran in the amount of $4, 647.93 was not affected by 
the recent change in the statue.  In addition, further 
discussion of the validity of the overpayment would serve no 
purpose.  However, with regard to the claims of entitlement 
to benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
as a result of VA treatment, the Board believes that the VCAA 
affects this claim.

While the RO has undergone extensive development of this 38 
U.S.C.A. § 1151 claim, the Board must note that it appears 
that the veteran has filed several lawsuits regarding this 
very issue with the Federal Courts.  It appears the VA 
District Counsel from Detroit, Michigan, has been involved in 
these claims.  It does not appear that the RO has attempted 
to obtain copies of records prepared in conjunction with 
these lawsuits.  The final disposition of these lawsuits 
regarding this issue is not known.  The Board concludes that 
the VCAA mandates further efforts with regard to what appear 
to be additional potentially relevant Federal government 
records.  Under the VCAA (to be codified at 38 U.S.C.A. 
§ 5103A(b)(3)), the efforts to obtain pertinent Federal 
government records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  The Board believes it must obtain copies of 
these Federal records in order to adjudicate this issue under 
the VCAA.  

Concerning the issue of entitlement to an effective date 
earlier than January 26, 1995, the Board can not rule out the 
possibility at this juncture that the additional Federal 
government records prepared in conjunction with the lawsuits 
noted above will bear upon this issue.  Moreover, neither the 
veteran, his representative, nor the RO has addressed this 
issue in several years.  A significant amount of evidence has 
been submitted since this time.  As a result, a supplemental 
statement of the case is required.  See 38 C.F.R. 
§ 20.1304(c)(2000).

With regard to the both claims, because of the change in the 
law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
remaining claims associated with this 
remand.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured, including any recent VA 
treatment and any medical records from 
the veteran's private health care 
provider or providers.  The veteran is 
requested to assist the RO in obtaining 
these records. 

2.  The RO is asked to contact the VA 
District Counsel from Detroit, Michigan, 
and ask them to provide copies of 
documents prepared in conjunction with 
any lawsuits filed by the veteran 
regarding this claim or claims against 
the VA in Federal Court.  Any medical 
evidence associated with these claims 
that is not already in the possession of 
the RO should also be provided.  The 
final disposition of these claims (if 
any) should be noted.  The actions of the 
RO to obtain these records should be 
document in the veteran's claims file.  
The veteran is requested to assist the RO 
in obtaining these records. 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

Thereafter, the RO should readjudicate these claims.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 


